Citation Nr: 0708101	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for limitation of 
flexion of the left leg, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for limitation of 
extension of the left leg, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 until July 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated August 
2002 and April 2004, rendered by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2006, the undersigned Acting Veterans Law 
Judge conducted a video conference hearing regarding the 
issues on appeal.

In a November 2003 decision, the RO increased the rating for 
the service-connected residuals, dislocation of left patella 
with limitation of flexion of the left leg to 10 percent 
effective August 18, 2003 (cited by the RO as the date of 
claim for increase).  The Board points out that the statement 
date-stamped as received at the RO on August 18, 2003 was a 
Substantive Appeal which perfected his appeal as to the claim 
for increase which was filed on May, 21, 2002.  See 38 C.F.R. 
§ 20.202 (2006).  An August 2002 rating decision denied the 
veteran's claim for increase, he submitted a notice of 
disagreement in April 2003 and the RO issued a statement of 
the case in July 2003.  The August 2003 correspondence from 
the veteran should have been considered the Substantive 
Appeal, rather than a new claim for increase.  The question 
of the appropriate effective date for the assignment of the 
10 percent evaluation for the limitation of flexion of the 
left leg is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's limitation of flexion of the left leg more 
nearly approximates the 10 percent rating criteria.

2.  The veteran's left leg extension is limited to 15 
degrees. 
 
3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for limitation 
of flexion of the left leg have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260 (2006).   

2.  The criteria for an increased evaluation for limitation 
of extension of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5261 (2006).   

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

During the June 2006 hearing, the veteran complained of 
instability, swelling, pain, and flare-ups.  He asserts that 
his disability is more severe than what is provided for in 
the current evaluation.

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity  
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective enervation, 
or other pathology; or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10,  
4.40, 4.45.  The RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

As previously stated, VA assessed the veteran's left leg 
disability under 5299-5260.  DC 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.27.  Under DC 5260, limitation of flexion to 60 degrees 
warrants a noncompensable rating while limitation of flexion 
to 45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is assigned where limitation of flexion is limited 
to 30 degrees, and a 30 percent evaluation is assigned where 
limitation of flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.
 
In a February 2006 rating decision, the RO assigned a 
separate 20 percent evaluation for limitation of extension 
under DC 5261 effective May 26, 2005, the date of the VA 
examination warranting the evaluation.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).   

Under DC 5261, evaluations for limitation of extension of the 
knee are assigned as follows: extension limited to 5 degrees 
warrants a 0 percent rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 
5261.

The normal range of motion for the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

An April 2002 clinic note diagnosed the veteran with 
degenerative joint disease of the knee.  The examiner noted 
satisfactory ligament stability and no effusion.  In July 
2002, the veteran's range of motion for the left knee was 105 
degrees, without pain.  There was no evidence of instability.   

In November 2003, the veteran underwent a VA examination.  
The veteran was noted as using a cane for stability.  He 
complained of pain when standing or walking.  Upon 
examination, there was swelling and crepitation with motion 
of the patella as well as tenderness with movement of the 
patella.  Range of motion was zero to 110 degrees.  There was 
pain with full extension.  Repetitive motion did not change 
the range of motion findings.  The knee was noted as stable.  
X-rays showed some patellar spurring.  The examiner's 
impression was residuals of dislocation of the patella with 
early arthritic changes, and he stated that the veteran did 
not have a knee condition which, during exacerbations, would 
be brought on by extended walking, standing, or climbing.  
The examiner did note the veteran would have decreased range 
of motion and increased fatigueability, but at the time of 
the exam, this could not be quantitated with medical 
certainty.   

In May 2005, the veteran underwent a second VA examination.  
The examiner noted that the veteran suffered a stroke in 
January 2004.  The veteran stated that his knee had gotten 
worse after the stroke, and he is no longer able to walk with 
a cane.  He also stated that he is no longer able to get 
around after the stroke.  Corresponding clinic records note 
that the veteran was issued a walker in February 2004, and he 
has also used a cane, potty chair, and wheelchair.  A private 
medical record also noted that the veteran was neurologically 
impaired on his left side due to the stroke.  The VA examiner 
stated that the veteran was able to function independently 
for his basic activities of daily living.  The veteran was 
noted as able to walk short distances with a wheeled walker 
without support.  However, his endurance in walking was 
decreased.  The veteran complained of dull, achy pain 
associated primarily with walking or standing.

Upon examination, there was no evidence of swelling or edema, 
but tenderness was present throughout the range of motion.  
The range of motion was noted as 20 to 95 degrees actively 
and 15 to 95 degrees passively.  The examiner noted that the 
DeLuca provisions in this case were not clearly delineated.  
He added that the increased limitation of motion and 
increased pain would happen during a flare-up.  However, he 
could not state for sure the degree of pain increase and 
decrease of range of motion during a flare-up without 
resorting to speculation.  The knee was noted as stable with 
negative Lachman, drawer, and McMurray tests.  The veteran 
did complain of pain throughout the range of motion.  His 
muscle strength was 4/5 throughout.  The examiner's 
impression was residuals of dislocation of the left patella, 
degenerative joint disease, and limitation of movement of the 
left knee.   
 
Based on the medical evidence above, the Board finds that 
there is no basis for an increased evaluation for left leg 
flexion or extension.  Specifically, the May 2005 VA 
examination noted range of motion findings of 20 to 95 
degrees actively and 15 to 95 degrees passively.  There is no 
recurrent subluxation or lateral instability of the knee 
joint or cartilage damage, as would warrant a higher rating 
under DC 5257, 5258, or 5259.  The Board also observes that 
there is no evidence of left knee ankylosis (DC 5256), 
flexion limited to 30 degrees (20 percent under DC 5260), or 
extension limited to 20 degrees (30 percent evaluation under 
DC 5261).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
well as the veteran's reports of knee symptoms have been 
considered.  However, there is no competent medical evidence 
to support a higher rating in this case.  The veteran is not 
deemed competent to speak to issues requiring specialized 
medical training and knowledge.  The preponderance of the 
evidence is against the claim.  There is no doubt to be 
resolved, and a higher rating under the applicable schedular 
criteria is not warranted.

II.  TDIU

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities.  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v.  
Brown, 4 Vet. App. 225 (1993).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate  
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service 
connected left leg disabilities.  The October 2003 VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on  Unemployability, reflects that he has completed 
high school and barber school.  He reported that he worked as 
a self employed barber and that he last worked full time in 
April 1996.  The veteran's VA medical records note that he 
retired from being a barber in 2003.
 
In this case, the veteran is service connected for limitation 
of flexion of the left leg evaluated as 10 percent disabling 
and limitation of extension of the left leg evaluated as 20 
percent disabling.  The combined service connected disability 
rating  is 30 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, 
the percentage criteria of 38 C.F.R. § 4.16(a) are not met. 

The veteran's representative has argued that the veteran is 
entitled to the benefit on an extraschedular basis.  During 
the November 2003 exam, the veteran stated that he had to 
give up his work as a barber due to the increasing pain in 
his left knee caused by extended standing.  The examiner 
stated that the veteran's knee disability prevents him from 
doing work that would require extended standing, squatting, 
walking, or climbing.  However, the veteran could perform 
sedentary jobs.  The veteran stated that he has only worked 
as a barber, and he feels that is the only occupation that he 
would be skilled at doing.  The examiner commented that the 
veteran could not continue barbering because it required him 
to stand all day causing pain in his knee.   
  
The May 2005 VA examiner stated that the veteran's left knee 
pain could preclude him from the only occupation that the 
veteran has known.  The veteran's functional status would 
prevent him from any physical activity that would require 
extensive walking, standing, climbing, or kneeling.  The 
examiner also added that the effects from the veteran's 
stroke has further decreased his functional capacity causing 
more restrictions of movement of the left knee as well as 
decreased strength for standing and balance and concluded 
that any meaningful and gainful occupation or opportunity was 
quite slim.  The veteran was noted as being marginally 
independent in basic activities of daily living using a 
wheeled walker.   

The Board finds that the veteran is not unemployable 
exclusively due to his service connected left leg 
disabilities.  In Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), the Court indicated that the Board cannot deny the 
veteran's claim for a total rating based on individual 
unemployability without producing evidence that the veteran 
can perform work.  In this case, the veteran has indicated 
that he retired in 2003 due to his service connected 
disabilities.  However, a review of the records indicates 
that, in addition to his service connected left leg 
disabilities, the veteran also suffered a stroke that has 
neurologically impaired his left side which prevents him from 
securing and maintaining gainful employment.  
  
The veteran's service connected left leg disabilities may 
interfere with some types of work but would not prevent him 
from obtaining work.  The November 2003 examiner noted that 
the veteran could perform sedentary jobs.  The record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  The fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  Van 
Hoose, 4 Vet. App. at 363.   

The Board finds that the preponderance of the evidence is 
against entitlement to TDIU.  The veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a), and the 
evidence does not otherwise demonstrate an inability to 
secure or follow a substantially gainful occupation due to 
his service connected disabilities.  The veteran is 
compensated for the associated impaired ability to work by 
way of the combined 30 percent rating.  See 38 C.F.R. § 4.1 
(stating that disability ratings are based on the average 
impairment of earning capacity).  Therefore, the appeal is 
denied.


III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (June 2002, Oct. 2003, July 2004, May 2005).  
In a June 2006 letter, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  In a March 
2006 statement, the veteran specifically reported that he had 
not further evidence to submit in connection with his claim.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for limitation of flexion 
of the left leg is denied.

Entitlement to an increased rating for limitation of 
extension of the left leg is denied.

Entitlement to a total disability rating due to individual 
unemployability (TDIU) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


